UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4823



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICHARD ALEXANDER CLAY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CR-05-5)


Submitted:   March 3, 2006                 Decided:   April 14, 2006


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Helen E. Phillips, Stanardsville, Virginia, for Appellant. John L.
Brownlee, United States Attorney, Jean B. Hudson, Assistant United
States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Richard Alexander Clay was convicted by a jury of one

count of possession of a firearm by a felon and one count of

possession of a firearm by a prohibited person, in violation of 18

U.S.C.   §§    922(g)(1),     (g)(8)    (2000).      Clay   was   sentenced       to

imprisonment for thirty-six months.              We find no error and affirm

Clay’s convictions and sentence.

              Clay contends that the evidence was insufficient to

support a conviction under 18 U.S.C. § 922(g)(1).                      A defendant

challenging the sufficiency of the evidence faces a heavy burden.

See United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).

“[A]n appellate court’s reversal of a conviction on grounds of

insufficiency of evidence should be ‘confined to cases where the

prosecution’s failure is clear.’” United States v. Jones, 735 F.2d

785, 791 (4th Cir. 1984) (quoting Burks v. United States, 437 U.S.

1, 17 (1978)).       In reviewing a sufficiency challenge, “[t]he

verdict of a jury must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to

support it.”      Glasser v. United States, 315 U.S. 60, 80 (1942).

“[S]ubstantial evidence is evidence that a reasonable finder of

fact   could    accept   as    adequate    and    sufficient      to    support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).


                                       - 2 -
               In evaluating the sufficiency of the evidence, we do not

“weigh the evidence or review the credibility of the witnesses.”

United States v. Wilson, 118 F.3d 228, 234 (4th Cir. 1997).                     When

the evidence supports differing reasonable interpretations, the

jury decides which interpretation to believe.                 Id.   Furthermore,

“[t]he Supreme Court has admonished that we not examine evidence in

a piecemeal fashion, but consider it in cumulative context.”

Burgos,   94     F.3d   at    863   (citations    omitted).      “The     focus    of

appellate review, therefore, . . . is on the complete picture,

viewed    in    context      and    in   the   light   most   favorable    to     the

Government, that all of the evidence portrayed.”                Id.

               To prove a violation of 18 U.S.C. § 922(g)(1), the

Government must establish: (1) the defendant previously had been

convicted of a crime punishable by a term of imprisonment exceeding

one year; (2) the defendant knowingly possessed the firearm; and

(3) the possession was in or affecting commerce.               United States v.

Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en banc).

               Clay focuses his argument entirely on the second element.

As to this element, Charlene Watkins testified that she placed two

firearms in Clay’s backpack on September 1, 2004.               Officer Goodwin

testified that he saw Clay throw what he later discovered to be a

firearm into the grassy area.              Upon inspection, no other firearm

was discovered in Clay’s backpack.                 Additionally, the firearm

offered into evidence was identified by both Watkins and Goodwin.


                                         - 3 -
Because   the   jury    had   the   opportunity   to   hear   each   of   these

witnesses and to assess their credibility, we conclude that the

evidence was sufficient to support the jury’s verdict.

           Clay also contends the district court erred in its

application of USSG § 3C1.1.         When reviewing the district court’s

application of the Sentencing Guidelines, we accept the district

court’s findings of fact unless they are clearly erroneous and give

due deference to the district court’s application of the guidelines

to the facts.    United States v. Cutler, 36 F.3d 406, 407 (4th Cir.

1994). Section 3C1.1 of the Sentencing Guidelines provides that if

a defendant either willfully obstructed or attempted to obstruct

the administration of justice during the course of his prosecution,

the offense level should be increased by two levels.             Obstruction

is defined to include “committing, suborning, or attempting to

suborn perjury.”       USSG § 3C1.1, comment. (n.4).

     For a sentencing court to apply the obstruction of
     justice enhancement based upon perjury, it must find, by
     a preponderance of the evidence, that the defendant when
     testifying under oath (1) gave false testimony; (2)
     concerning a material matter; (3) with the willful intent
     to deceive (rather than as a result of confusion,
     mistake, or faulty memory).

United States v. Jones, 308 F.3d 425, 428 n.2 (4th Cir. 2002).

Because Clay argues only that the district court should have

credited his testimony over the officer’s contrary testimony, we

conclude the district court did not clearly err in its application


                                     - 4 -
of § 3C1.1.     See United States v. Jones, 356 F.3d 529, 537 (4th

Cir. 2004) (stating that factual findings of the trial court, based

on the credibility of witnesses, are virtually unreviewable when

there are two permissible ways to view the evidence).

           Additionally,      Clay   argues   that   the   district   court’s

determination that he obstructed justice violated United States v.

Booker, 543 U.S. 220 (2005), because it was neither admitted to nor

found by a jury beyond a reasonable doubt. However, in determining

a sentence post-Booker, sentencing courts are still required to

calculate and consider the federal Sentencing Guidelines range as

well as the factors set forth in 18 U.S.C. § 3553(a) (2000).

United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).

Because Clay does not argue that his sentence is unreasonable, and

the district court complied with this court’s guidance in Hughes,

we find no Booker error.

           Accordingly, we affirm Clay’s convictions and sentence.

We   dispense   with   oral   argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                      AFFIRMED




                                     - 5 -